- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR 19/11 - 10/19/2011 News item in the electronic media - Investment in Foxconn Companhia Paranaense de Energia – Copel, pursuant to CVM Instruction 358/2002, hereby informs the market that, in regard to the news published in the electronic media today, it was only sought out to evaluate possible investments in the energy area with the aim of attracting Foxconn to the State of Paraná. Copel reiterates its commitment to maintaining its focus on its core business. Curitiba, October 19, 2011. Sincerely, Ricardo Portugal Alves CFO and Investor Relations For additional information, please contact Copel’s Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 20, 20 11 COMPANHIA PARANAENSE DE ENERGIA – COPEL By: /
